Citation Nr: 1634025	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-28 942	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease (CAD), rated 30 percent prior to November 1, 2011, and 60 percent from November 1, 2011, (excluding the periods from August 23, 2010, to December 1, 2010, and from July 10, 2011, to November 1, 2011, during which times a temporary total rating under 38 C.F.R. § 4.30 was in effect).

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (excluding the periods from August 23, 2010, to December 1, 2010, and from July 10, 2011, to November 1, 2011, during which times the SMC was awarded).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

Here, in November 2015, the Veteran's attorney submitted a Freedom of Information Act (FOIA) request asking for a copy of the claims file.  To date, this request has not been fulfilled.  On April 1, 2016, the Board issued its decision denying the issues of entitlement to an increased rating for CAD as well as entitlement to SMC under 38 U.S.C.A. § 1114(s).  The Board did not ensure that the Veteran's FOIA request was satisfied.  As a result, the Veteran was denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

Accordingly, in the interest of due process, the April 1, 2016, Board decision addressing the issues of entitlement to an increased rating for CAD and entitlement to SMC under 38 U.S.C.A. § 1114(s) is vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  See 38 C.F.R. §§ 20.904(a)(3), 20.l100(b).




	                        ____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




